Remarks
Claims 1, 3-10, and 12-18 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
Applicant only amends claims dependent from claim 1, and not those dependent from claim 10, in an attempt to overcome the 112 rejections, and makes this clear by alleging “Regarding claim 4, 5, 8, and 19, Applicant has amended the claims to address the issues raised by the Examiner.”  However, as specified in the rejection, “Corresponding claims and dependent claims are rejected for the same reasons as the 
Applicant alleges “each of independent claim 1 and 19 falls within at least one of the four statutory categories of invention, such as process and machine.”  Claim 19 has been canceled.  Therefore, Applicant’s allegation is clearly erroneous.  
Applicant alleges “The claims are not mere abstract ideas and therefore there is no question of eligibility.  The claims recite operations of data processing hardware, and provide various services for transmitting information on a plurality of functions which are performable in the electronic apparatus to a guest terminal apparatus…” and continues by apparently copying in every limitation from the independent claims.   Applicant then alleges “As such, the claims recite more than mere abstract ideas and the rejections under 35 U.S.C. § 101 should be withdrawn for at least these reasons.”  No reasons have been provided.  Applicant simply appears to copy in all claim limitations rather than provide any actual argument.  No response can be provided to a non-existent argument.  
Applicant then alleges “The 2019 Eligibility Guidance on Abstract Idea indicates that ‘[a] claim is not ‘directed to’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.’  In this case, claims 1, 10, and 19, as a whole integrate, how to authenticate and process control authority.  Accordingly, withdrawal of the rejections is respectfully requested.”  Whether or not a claim integrates how to authenticate and process control authority is insignificant, since the abstract idea(s) identified in the 101 rejection are not integrated into a practical application of any exception.  Therefore, 
Applicant “submits that Daniel-Wayman fails to disclose the presently claimed combination of features recited in independent claim 1.  For example, Applicant submits that Daniel-Wayman fails to disclose at least one processor configured to” and copies in at least 4 limitations with no actual argument.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Applicant then describes Applicant’s understanding of a portion of Daniel-Wayman.  Applicant then alleges “In Daniel-Wayman, the guest device 14 does not transmit, to the access control device 18, a request for control authority for the secondary device 40.  Regarding the requesting the control authority by the guest device 14, in Daniel-Wayman (see paragraphs [0057-0058]), it is merely disclosed that the application can initiate contact with the owner through a push notification, call, video conference, or the like, to inform the owner of the guest’s presence in the access location area 48.”  To the contrary, as explained in the rejection, the cited portions of Daniel-Wayman clearly disclose that the guest requests access via application, website, server, access control device, or the like, for example.  Therefore, Daniel-Wayman discloses the receiving of a control authority request from the guest terminal.  
Applicant alleges “nowhere in the Daniel-Wayman, is it disclosed the feature that the access control device (or a second device including the access control device) receiving the control authority request transmits the approval request for the control 
Applicant continues by alleging “but the request of Daniel-Wayman is merely a request by the owner device to the access control device 18 so that the access control device 18 transmits the access rights data to the guest device 14, instead of a request transmitted to an owner device to determine whether to approve guest access.”  The Examiner thanks Applicant for admitting that Daniel-Wayman discloses the receive and transmit limitations of claim 1.  Additionally, Applicant has already admitted that “the application can initiate contact with the owner through a push notification, call, video conference, or the like, to inform the owner of the guest’s presence in the access location area 48”.  This is done through the access control device, for example.  The argued limitation is clearly met by the message being sent to the owner asking whether or not to grant access to the guest, for example, that Applicant has already admitted is therein.  
Applicant then alleges “Additionally, as described above, the access control device 18 of Daniel-Wayman does not transmit an approval request to the owner device 10 and thus does not receive the approval therefor from the owner device 10.”  Applicant already admitted that Daniel-Wayman discloses this (e.g., “a request by the owner device to the access control device 18 so that the access control device 18 
Applicant alleges “Also, Daniel-Wayman does not disclose that the access control device 18 generates authentication information.  In this regard, the Examiner pointed out a message including the rights, credentials, and request disclosed in Daniel-Wayman, but the credentials in Daniel-Wayman have been already included in the access rights data which the owner device transmits to the guest device or the access control device (see Daniel-Wayman, [0060]) and are not generated and stored by the access control device 18.”  The claimed authentication information corresponds to the message including rights, credentials, request, etc.  This is generated by the device that generates and sends the message.  
Applicant describes Applicant’s understanding of paragraph 33 of Daniel-Wayman and alleges “Regarding the foregoing, Daniel-Wayman is silent on the features of receiving a request for information on a plurality of functions which are performable by the access control device 18, transmitting, by the access control device, information about a plurality of functions which are performance by the access control device 18 to the guest device, and transmitting a request for approval for the selected function received from the guest device to the owner device.”  To the contrary, as one example, Daniel-Wayman explicitly discloses sending a list of owners to the guest device.  This is a function list, since the claim does not specify what these functions are and each owner unlocking (or not unlocking) a door corresponds to one of the plurality of functions.  This is in response to a request for such information, since the guest device 
Applicant then provides a general allegation against the entirety of claim 1.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The claims include subject matter that is not actually performed by the elements of the claim.  For example, claim 17 includes subject matter performed outside the claimed electronic apparatus (e.g., “the electronic apparatus is selected among the electronic apparatus and the different electronic apparatus based on the specification information of the electronic apparatus and specification information of the different electronic apparatus in the guest terminal apparatus”).  

Claim 1 includes a limitation reading, in its entirety, “based on receiving an approval for the approval request from the owner terminal apparatus via the communicator”.  It is unclear what is meant hereby, since nothing is specified as being based on this receiving, nor does the receiving ever positively occur.  The claim limitation prior to amendment, reading “receive an approval for the approval request…” clearly specified a step performed in the apparatus, however, this limitation now specifies nothing, has no patentable weight, and is indefinite, since it is unclear how this limitation relates to anything else in the claim.  At least claim 10 has the same issue and is rejected for the same reasons.  All claims dependent from the independent claims are also rejected at least based on their dependencies.  
Claim 1 specifies 2 separate “a guest terminal apparatus” and it is unclear if these are intended to be the same or different.  If they are intended to be the same, each instance after the first must properly reference (e.g., with “the” or “said”) the first guest terminal apparatus.  If they are intended to be different, they must be clearly specified as distinct (e.g., “a first guest terminal apparatus” and “a second guest terminal apparatus”).  At least claim 10 has the same issue and is rejected for the same reasons.  All claims dependent from the independent claims are also rejected at least based on their dependencies.  
Claim 13 attempts to refer to “the authentication information”, however, there are multiple instances of “authentication information” in claim 1.  Therefore, it is unclear which authentication information is being referenced.  At least claim 5 has the same issue.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 is directed to an apparatus that comprises a communicator, a storage, and at least one processor.  However, none of a communicator, storage, or processor need to be physical and, rather, could be completely virtual.  Therefore, the claims fail to include the necessary physical components to be statutory as a machine.  Claim 19 has the same issue and is rejected for the same reasons.  Claims 2-9 are also rejected for the same reasons at least based on their dependencies.  
Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process of approving access to a device or functionality. This judicial exception is not integrated into a practical application because the generically recited computer elements (communicator, storage, and processor) do not add a meaningful limitation to 

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Daniel-Wayman (U.S. Patent Application Publication 2015/0221147) or, in the alternative, under 35 U.S.C. 103 as obvious over Daniel-Wayman in view of Kuenzi (U.S. Patent Application Publication 2017/0330226) or, in the alternative, under 35 U.S.C. 103 as obvious over Daniel-Wayman in view of Shim (U.S. Patent Application Publication 2014/0167929) or, in the alternative, under 35 U.S.C. 103 as obvious over Daniel-Wayman in view of Kuenzi and Shim.  
Regarding Claim 1,
Daniel-Wayman discloses an electronic apparatus comprising:
A communicator (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; any component that communicates with guest and owner, such as application, website, server, access control device, or the like, as examples);
A storage (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; any storage on any of the above-described devices, for example); and
At least one processor configured to (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; any processing entity on any of the above-described devices, for example):

Receive a control authority request for at least one selected function among the plurality of functions from a guest terminal apparatus via the communicator (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; guest requests access via application, website, server, access control device, or the like, for example);
Transmit an approval request for the control authority request to an owner terminal apparatus having approval authority 
Based on receiving an approval for the approval request from the owner terminal apparatus via the communicator (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; response thereto, for example);
Generate authentication information for authenticating control authority of the guest terminal apparatus for the at least one selected function of the electronic apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; message including rights, credentials, request, etc., for example);
Store the generated authentication information in the storage (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; storing of such for later verification, for example); and
Transmit the generated authentication information to the guest terminal apparatus via the communicator (Exemplary 
Receive authentication information and a control command for the electronic apparatus from the guest terminal apparatus via the communicator (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; receive authorized control signal from guest with rights, request, and the like, for example); and
Determine whether to perform the control command by matching the received authentication information and the stored authentication information to each other (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; verify the above, for example, allow or deny access, for example).  
Kuenzi also discloses transmit information on a plurality of functions which are performable in the electronic apparatus to a guest terminal apparatus, in response to a request for the information on the plurality of functions being received from the guest terminal apparatus (Exemplary Citations: for example, Abstract, Paragraphs 43, 46, 66-69, 76-78, and associated figures; 
Receive a control authority request for at least one selected function among the plurality of functions from a guest terminal apparatus via the communicator (Exemplary Citations: for example, Abstract, Paragraphs 43, 46, 66-69, 76-78, and associated figures; user selection from said list, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the user intent capturing techniques of Kuenzi into the access control system of Daniel-Wayman in order to allow a user to explicitly select what to access when there is any question about it, to ensure that the proper doors are unlocked only when the user wants them unlocked, to allow for offline credential usage, and/or to increase security in the system.  
Shim also discloses transmit information on a plurality of functions which are performable in the electronic apparatus to a guest terminal apparatus, in response to a request for the information on the plurality of functions being received from the guest terminal apparatus (Exemplary Citations: for example, Abstract, Paragraphs 12, 14, 190-200, and associated figures; displaying control list and/or function list, for example); and

Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 3,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 1, in addition, Daniel-Wayman discloses that the storage is configured to store a list of owner terminal apparatuses having the approval authority for the control of the electronic apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; owner list, for example); and

Transmit the list of the owner terminal apparatuses to the guest terminal apparatus, in response to the control authority request being received from the guest terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; transmit owner list to guest, for example); and
Transmit the approval request to a selected owner terminal apparatus, in response to information on the owner terminal apparatus selected from the list of the owner terminal apparatuses being received from the guest terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; guest selects owner and approval request is sent to that owner, for example).  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 1, in addition, Daniel-Wayman discloses that the generated authentication information includes information on the owner terminal apparatus approving the approval request and information on the approved control authority (Exemplary Citations: for example, Paragraphs 
Regarding Claim 13,
Claim 13 is a method claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 1, in addition, Daniel-Wayman discloses that the generated authentication information includes an expiration time of the control authority for the electronic apparatus of the guest terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; expiration time or authorized time periods, for example); and
Wherein the at least one processor does not perform the control command received from the guest terminal apparatus, in response to the expiration time included in the generated authentication information received from the guest terminal apparatus elapsing (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; request not authorized after expiration, revocation, outside time period, for example).  
Regarding Claim 14,

Regarding Claim 6,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 1, in addition, Daniel-Wayman discloses transmit a performance result message to the guest terminal apparatus after performing the control command, in response to the received authentication information and the stored authentication information being matched to each other as a matching result of the authentication information (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; telling guest and owner when access is granted, for example); and
Transmit a message informing that the guest terminal apparatus does not have authority to control the electronic apparatus to the guest terminal apparatus, in response to the received authentication information and the stored authentication information are not matched to each other (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; telling guest and owner when access is denied, for example).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,

Wherein the at least one processor is further configured to:
In response to information on a control authority that the guest terminal apparatus requests to the different electronic apparatus being received from the guest terminal apparatus, transmit, to the owner terminal apparatus, approval requests for the respective control authorities requested to the electronic apparatus and the different electronic apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; as above, for another device and request, for example);
In response to an approval for the respective control authorities being received from the owner terminal apparatus, generate authentication information for control authority authentication for the electronic apparatus and the different electronic apparatus of the guest terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and 
Store the generated authentication information in the storage (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; as above, for another device and request, for example); and
Transmit the generated authentication to the guest terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; as above, for another device and request, for example).  
Regarding Claim 16,
Claim 16 is a method claim that corresponds to system claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 7, in addition, Daniel-Wayman discloses transmit specification information of the electronic apparatus including at least one of a type of power supply, memory capacity, a communication manner, or a processor speed of the electronic apparatus to the guest terminal apparatus (Exemplary Citations: for example, Paragraphs 33-35, 49-52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; Bluetooth pairing, broadcasting identification code from 
Receive information on the control authority that the guest terminal apparatus requests to the different electronic apparatus from the guest terminal apparatus, when the electronic apparatus is selected among the electronic apparatus and the different electronic apparatus based on the specification information of the electronic apparatus and specification information of the different electronic apparatus in the guest terminal apparatus (although this portion has been removed from claim 8, it is still present in corresponding claim 17 and is still rejected here for that reason) (Exemplary Citations: for example, Paragraphs 33-35, 49-52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures).  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 8 and is rejected for the same reasons.  
Regarding Claim 9,
Daniel-Wayman, Kuenzi, and/or Shim discloses the apparatus of claim 1, in addition, Daniel-Wayman discloses that the at least one processor is further configured to determine whether the stored authentication information is included in received integrated authentication information to determine whether the control command is performed, in response to the integrated authentication information in which a plurality of 
Wherein the integrated authentication information includes at least two or more of authentication information controlling at least one function of a plurality of functions which are performed in the electronic apparatus, authentication information controlling a function different from the at least one function of the plurality of functions which are performed in the electronic apparatus, and authentication information controlling a different electronic apparatus (Exemplary Citations: for example, Paragraphs 33-35, 52, 55, 56, 59-62, 64, 65, 70-72, 74, 77, 79-83, 91-94, 96, 97, 99-102, and associated figures; access to different functions, requiring the sending of a request to an owner for each use of any given function, sending of information, receiving of information, and performing the function, and/or the like, as examples).  
Regarding Claim 18,
Claim 18 is a method claim that corresponds to system claim 9 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432